DETAILED ACTION
1.          Claims 1-30 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
3.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
4.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.          Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2018/0241458 A1 to Jung et al. (hereinafter “Jung”) in view of United States Patent Application Publication 2020/0228182 A1 to Nilsson et al. (hereinafter “Nilsson”).
            Regarding Claim 1, Jung discloses a method for wireless communications at a user equipment (UE), the method comprising: 
     receiving a set of reference signals from a base station, each of the set of reference signals spanning a channel and associated with one of a set of transmit beams from the base station (Jung: [0043-0044] – corresponds to receiving one or more reference signals on each sub-band (spanning a channel) associated with a respective plurality of transmit beams.); 
     measuring a signal quality of each of the set of reference signals (Jung: [0043-0044] – corresponds to measuring one or more of an RSRP and a RSRQ.), each measured signal quality corresponding to one of a plurality of subbands of the channel (Jung: [0042-0044] – signal quality is based on a measured sub-band. See also Figures 8-10.).
            Although the user equipment of Jung has transceiving capabilities (Jung: [0035]), and the base station is operable to configure resources for the user equipment (Jung: [0042-0046]), Jung does not expressly disclose transmitting, to the base station, an indication of at least a first signal quality associated with a first subband of the plurality of subbands and a first transmit beam of the set of transmit beams.
            However, this feature cannot be considered new or novel in the presence Nilsson, having a filing date before the effective filing date of pending application and being of similar endeavor, particular to the field of beam discovery and selection (Nilsson: [0011-0012]). 
            Nilsson discloses transmitting, to a base station, an indication of at least a first signal quality associated with a first subband of a plurality of subbands and a first transmit beam of a set of transmit beams (Nilsson: [0034], [0042-0043], and [0045] – UE sends an indication (report) to a network node (base station) regarding a preferred beam (transmit beam) of a plurality of beams in each of at least two sub-bands. The report includes at least RSRP for the best beam per sub-band.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for measuring a transmit beam of Jung in view of the method for measuring a best beam of Nilsson to send measurement reports indicating signal quality (i.e., RSRP) of transmit beams for the reasons of providing sub-link-specific beam selection to optimize frequency selective scheduling with transmit beam selection (Nilsson: [0008]).
            Regarding Claim 2, the combination of Jung and Nilsson discloses the method of claim 1, wherein Jung further discloses [further comprising]: 
     receiving, from the base station, a configuration which identifies one or more subbands of the channel for which the UE is to obtain and transmit the measured signal qualities (Jung: [0035-0036] with [0043-0044] – corresponds to receiving information related to a plurality of sub-bands that require measuring at the UE. See also [0081].).
            Regarding Claim 3, the combination of Jung and Nilsson discloses the method of claim 1, further comprising: 
     selecting, at the UE, one or more subbands of the channel for which the UE is to obtain (Jung: [0044] – UE measures and selects from a plurality of sub-bands a transmit beam.) and transmit the measured signal qualities (Nilsson: [0034], [0042-0043], and [0045] – UE sends an indication (report) to a network node (base station) regarding a preferred beam (transmit beam) of a plurality of beams in each of at least two sub-bands. The report includes at least RSRP for the best beam per sub-band.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for measuring a transmit beam of Jung in view of the method for measuring a best beam of Nilsson to send measurement reports indicating signal quality (i.e., RSRP) of transmit beams for the reasons of providing sub-link-specific beam selection to optimize frequency selective scheduling with transmit beam selection (Nilsson: [0008]).
            Regarding Claim 4, the combination of Jung and Nilsson discloses the method of claim 1, wherein Nilsson further discloses transmitting the indication of at least the first signal quality associated with the first subband and the first transmit beam comprises: 
     including in the indication one or more of the measured signal qualities for each of one or more of the plurality of subbands (Nilsson: [0034], [0042-0043], and [0045] – UE sends an indication (report) to a network node (base station) regarding a preferred beam (transmit beam) of a plurality of beams in each of at least two sub-bands. The report includes at least RSRP for the best beam per sub-band.), each of the one or more of the measured signal qualities associated with an individual subband of the one or more of the plurality of subbands corresponding to different ones of the set of transmit beams (Nilsson: [0011] – “The UE measures different reference signals transmitted by the network node. The measuring corresponds to each of the different sub-bands according to the beam reporting configuration. The UE then determines a preferred beam for each of the different sub-bands based on the corresponding received reference signals.” See also [0034] – “In order to find a suitable TRP beam the TRP transmits CSI-RS in different TRP TX beams on which the UE performs Reference Signal Received Power (RSRP) measurements and reports back the N best TRP TX beams, where N may be configured by the network.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for measuring a transmit beam of Jung in view of the method for measuring a best beam of Nilsson to send measurement reports indicating signal quality (i.e., RSRP) of transmit beams for the reasons of providing sub-link-specific beam selection to optimize frequency selective scheduling with transmit beam selection (Nilsson: [0008]).
            Regarding Claim 5, the combination of Jung and Nilsson discloses the method of claim 4, wherein Nilsson further discloses [further comprising]: 
       identifying a first quantity of the set of transmit beams for which the measured signal qualities are to be reported for each of the one or more of the plurality of subbands, wherein a number of the one or more of the measured signal qualities included in the indication for each of the one or more of the plurality of subbands is less than or equal to the first quantity of the set of transmit beams (Interpreted to correspond to determining at least the best beam selection based on the characteristics of one beam of the sub-band (at least “equal to”), and then reporting only that measurement to the base station, as described by Nilsson in at least [0066], wherein the beam selection is derived from the beam configuration that includes the number of transmit beams, which necessarily includes only one transmit beam.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for measuring a transmit beam of Jung in view of the method for measuring a best beam of Nilsson to send measurement reports indicating signal quality (i.e., RSRP) of transmit beams for the reasons of providing sub-link-specific beam selection to optimize frequency selective scheduling with transmit beam selection (Nilsson: [0008]).
            Regarding Claim 6, the combination of Jung and Nilsson discloses the method of claim 5, wherein Nilsson further discloses a value of the first quantity is subband-specific (Nilsson: [0066] – corresponds to the number of transmit beams per sub-band. See also [0014] – generally describing reporting signal measurements per reference signal per each different sub-band, and further with respect to the cited portions of Nilsson as described above with respect to claims 1, 4, and 5, reporting quality values as per reference signal, per each different sub-band.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for measuring a transmit beam of Jung in view of the method for measuring a best beam of Nilsson to send measurement reports indicating signal quality (i.e., RSRP) of transmit beams for the reasons of providing sub-link-specific beam selection to optimize frequency selective scheduling with transmit beam selection (Nilsson: [0008]).
            Regarding Claim 7, the combination of Jung and Nilsson discloses the method of claim 4, further comprising: 
     selecting the one or more of the measured signal qualities included in the indication for each of the one or more of the plurality of subbands based at least in part on respective strengths of the measured signal qualities of each of the set of reference signals (Interpreted to correspond to selecting a signal strength as a measurement in determining a “best beam” of the transmit beams and described explicitly by Jung in at least [0044], “After PSS detection, the UE can estimate a signal-to-interference and noise ratio (SINR), a reference signal received power (RSRP), and/or a reference signal received quality (RSRQ) for a detected Tx beam, and/or determines whether to select the corresponding Tx beam and subband for SSS detection. In another aspect, the UE can measure a received signal strength (RSS) on each sub-band in at least one of the PSS symbols or the SSS symbols, and select suitable Tx beams based on the measured RSS.” See also Nilsson: [0034], [0042-0043], and [0045] – UE sends an indication (report) to a network node (base station) regarding a preferred beam (transmit beam) of a plurality of beams in each of at least two sub-bands. The report includes at least RSRP for the best beam per sub-band.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for measuring a transmit beam of Jung in view of the method for measuring a best beam of Nilsson to send measurement reports indicating signal quality (i.e., RSRP) of transmit beams for the reasons of providing sub-link-specific beam selection to optimize frequency selective scheduling with transmit beam selection (Nilsson: [0008]).
            Regarding Claim 8, the combination of Jung and Nilsson discloses the method of claim 1, wherein Nilsson further discloses transmitting the indication of at least the first signal quality associated with the first subband and the first transmit beam comprises: 
     including in the indication one or more of the measured signal qualities for each of one or more of the set of transmit beams, each of the one or more of the measured signal qualities associated with an individual transmit beam of the one or more of the set of transmit beams corresponding to different ones of the plurality of subbands (Nilsson: [0066] – corresponds to the number of transmit beams per sub-band. See also [0014] – generally describing reporting signal measurements per reference signal per each different sub-band, and further with respect to the cited portions of Nilsson as described above with respect to claims 1, 4, and 5, reporting quality values as per reference signal, per each different sub-band.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for measuring a transmit beam of Jung in view of the method for measuring a best beam of Nilsson to send measurement reports indicating signal quality (i.e., RSRP) of transmit beams for the reasons of providing sub-link-specific beam selection to optimize frequency selective scheduling with transmit beam selection (Nilsson: [0008]).
            Regarding Claim 9, the combination of Jung and Nilsson discloses the method of claim 8, wherein Nilsson further discloses [further comprising]: 
     identifying a first quantity of the plurality of subbands for which the measured signal qualities are to be reported for each of the one or more of the set of transmit beams, wherein a number of the one or more of the measured signal qualities included in the indication for each of the one or more of the set of transmit beams is less than or equal to the first quantity of the plurality of subbands (interpreted to correspond to determining at least the best beam selection based on the characteristics of one beam of the sub-band (at least “equal to”), and then reporting only that measurement to the base station, as described by Nilsson in at least [0066], wherein the beam selection is derived from the beam configuration that includes the number of transmit beams, which necessarily includes only one transmit beam.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for measuring a transmit beam of Jung in view of the method for measuring a best beam of Nilsson to send measurement reports indicating signal quality (i.e., RSRP) of transmit beams for the reasons of providing sub-link-specific beam selection to optimize frequency selective scheduling with transmit beam selection (Nilsson: [0008]).
            Regarding Claim 10, the combination of Jung and Nilsson discloses the method of claim 8, further comprising: 
     selecting the one or more of the measured signal qualities included in the indication for each of the one or more of the set of transmit beams based at least in part on respective strengths of the measured signal qualities of each of the set of reference signals (Interpreted to correspond to selecting a signal strength as a measurement in determining a “best beam” of the transmit beams and described explicitly by Jung in at least [0044], “After PSS detection, the UE can estimate a signal-to-interference and noise ratio (SINR), a reference signal received power (RSRP), and/or a reference signal received quality (RSRQ) for a detected Tx beam, and/or determines whether to select the corresponding Tx beam and subband for SSS detection. In another aspect, the UE can measure a received signal strength (RSS) on each sub-band in at least one of the PSS symbols or the SSS symbols, and select suitable Tx beams based on the measured RSS.” See also Nilsson: [0034], [0042-0043], and [0045] – UE sends an indication (report) to a network node (base station) regarding a preferred beam (transmit beam) of a plurality of beams in each of at least two sub-bands. The report includes at least RSRP for the best beam per sub-band.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for measuring a transmit beam of Jung in view of the method for measuring a best beam of Nilsson to send measurement reports indicating signal quality (i.e., RSRP) of transmit beams for the reasons of providing sub-link-specific beam selection to optimize frequency selective scheduling with transmit beam selection (Nilsson: [0008]).
            Regarding Claim 11, the combination of Jung and Nilsson discloses the method of claim 1, wherein Nilsson further discloses transmitting the indication of at least the first signal quality associated with the first subband and the first transmit beam comprises: 
     including in the indication one or more of the measured signal qualities for each of one or more pairs of subbands and transmit beams from the plurality of subbands and transmit beams from the set of transmit beams (Nilsson: [0033-0035] – describes a beam link pair (BPL), and appropriating a measurement report that includes quality measurements of the BPL. Interpretation also includes a “pair” comprising a sub-band and a transmit beam, which is also disclosed by Nilsson in at least [0043].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for measuring a transmit beam of Jung in view of the method for measuring a best beam of Nilsson to send measurement reports indicating signal quality (i.e., RSRP) of transmit beams for the reasons of providing sub-link-specific beam selection to optimize frequency selective scheduling with transmit beam selection (Nilsson: [0008]).
            Regarding Claim 12, the combination of Jung and Nilsson discloses the method of claim 11, wherein Jung further discloses [further comprising]: 
     receiving, from the base station, an indicator of multiple pairs of subbands and transmit beams from which the one or more pairs are selected (Jung: [0046] suggests the network (base station) sends a configuration for measurements by the UE, the configuration includes at least a number of downlink transmit beams and their corresponding sub-bands (pairs).); and 
     receiving, from the base station, a first quantity of the multiple pairs of subbands and transmit beams for which the UE is to include corresponding measured signal qualities in the indication transmitted to the base station (Jung: [0043-0046] – corresponds to receiving one or more reference signals on each sub-band (spanning a channel) associated with a respective plurality of transmit beams.), the first quantity being equal to a number of the one or more pairs (Interpreted to correspond to an equal amount of sub-band to transmit beams or measuring the plurality of sub-band/transmit beam pairs, as described by Jung in at least [0043-0047].).
            Regarding Claim 13, the combination of Jung and Nilsson discloses the method of claim 11, wherein Nilsson further discloses [further comprising]: 
     transmitting, to the base station, indices of the one or more pairs selected from the multiple pairs (Nilsson: [0067-0069] with [0008] – corresponds to reporting a CRI for the best transmit beam of one or more sub-band(s).).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for measuring a transmit beam of Jung in view of the method for measuring a best beam of Nilsson to send measurement reports indicating signal quality (i.e., RSRP) of transmit beams for the reasons of providing sub-link-specific beam selection to optimize frequency selective scheduling with transmit beam selection (Nilsson: [0008]).
            Regarding Claim 14, the combination of Jung and Nilsson discloses the method of claim 1, wherein Nilsson further suggests a first size of the first subband of the plurality of subbands is different than a second size of a second subband of the plurality of subbands (Nilsson discloses a configuration report sent by the base station that includes a frequency granularity ([0066]), which suggests the size of each sub-band is made known to the UE, and further sends the number of transmit beams per sub-band, which suggests the size of the sub-bands may be different. See also [0052-0056]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for measuring a transmit beam of Jung in view of the method for measuring a best beam of Nilsson to send measurement reports indicating signal quality (i.e., RSRP) of transmit beams for the reasons of providing sub-link-specific beam selection to optimize frequency selective scheduling with transmit beam selection (Nilsson: [0008]).
            Regarding Claim 15, the combination of Jung and Nilsson discloses the method of claim 1, wherein Nilsson further discloses the set of reference signals comprise synchronization signal blocks, channel state information reference signals (Nilsson: [0008] – discloses what is known in the art as CSI-RS. See also [0034].), or a combination thereof.
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for measuring a transmit beam of Jung in view of the method for measuring a best beam of Nilsson to send measurement reports indicating signal quality (i.e., RSRP) of transmit beams for the reasons of providing sub-link-specific beam selection to optimize frequency selective scheduling with transmit beam selection (Nilsson: [0008]).
             Regarding Claim 16, the combination of Jung and Nilsson discloses the method of claim 1, wherein Jung further discloses the indication of at least the first signal quality comprises an indicator of a reference signal received power associated with the first subband and the first transmit beam (Jung: [0043-0044] – corresponds to receiving one or more reference signals on each sub-band (spanning a channel) associated with a respective plurality of transmit beams, wherein the measurement for quality includes one or more of an RSRP and a RSRQ.).

            Regarding Claim 17, Jung discloses a method for wireless communications at a base station, the method comprising: 
     transmitting a set of reference signals to a user equipment (UE), each of the set of reference signals spanning a channel and associated with one of a set of transmit beams from the base station (Jung: [0043-0044] – corresponds to receiving one or more reference signals on each sub-band (spanning a channel) associated with a respective plurality of transmit beams.).
            Although the base station of Jung has transceiving capabilities (Jung: [0035]), and the base station is operable to configure resources for the user equipment (Jung: [0042-0046]), Jung does not expressly disclose receiving, from the UE and in response to transmission of the set of reference signals, an indication of at least a first signal quality associated with a first subband of a plurality of subbands that together span the channel and a first transmit beam of the base station; and communicating with the UE via transmissions over the first subband and the first transmit beam based at least in part on receiving the indication.
            However, this feature cannot be considered new or novel in the presence Nilsson, having a filing date before the effective filing date of pending application and being of similar endeavor, particular to the field of beam discovery and selection (Nilsson: [0011-0012]). 
            Nilsson discloses receiving, from the UE and in response to transmission of the set of reference signals, an indication of at least a first signal quality associated with a first subband of a plurality of subbands that together span the channel and a first transmit beam of the base station (Nilsson: [0034], [0042-0043], and [0045] – UE sends an indication (report) to a network node (base station) regarding a preferred beam (transmit beam) of a plurality of beams in each of at least two sub-bands. The report includes at least RSRP, based on received reference signals, for the best beam per sub-band.); communicating with the UE via transmissions over the first subband and the first transmit beam based at least in part on receiving the indication (Nilsson: [0045-0046] – after receiving the beam reporting message (including “best” beam for communication) from the UE, the base station schedules time-frequency resources for communication between the base station and UE, as suggested by scheduling.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method for measuring a transmit beam of Jung in view of the method for measuring a best beam of Nilsson to send measurement reports indicating signal quality (i.e., RSRP) of transmit beams for the reasons of providing sub-link-specific beam selection to optimize frequency selective scheduling with transmit beam selection (Nilsson: [0008]).
            Claims 18-28, dependent upon claim 17, recite similar features as claims 2, 4, 5, 8, 9, and 11-16, respectively, and are therefore rejected upon the same grounds as claims 2, 4, 5, 8, 9, and 11-16. Please see above rejections of claims 2, 4, 5, 8, 9, and 11-16.
          Claim 29, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Jung further discloses the user equipment with a memory and a processor in at least Figure 13 (wireless device).
            Claim 30, directed to an apparatus embodiment of claim 17, recites similar features as claim 17 and is therefore rejected upon the same grounds as claim 17. Please see above rejection of claim 17. Jung further discloses the base station with a memory and a processor in at least Figure 13 (node).

Conclusion
9.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

10.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2015/0009924 A1 to Takano at [0021], [0029], [0039], [0171], [0179], [0189], [0193];
US PGPub 2019/0190668 A1 to Lei et al. at [0084];
US PGPub 2020/0052803 A1 to Deenoo et al. at [0215], [0232-0234], [0278];
US PGPub 2022/0029675 A1 to Huang et al. at [0020], [0075], [0082], [0084], [0100], [0160].

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 22, 2022